DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/11/2022 and 07/09/2021 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 16-20 will be allowed once the double patenting is obviated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent Application No. 16/900721.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
All limitations of claim 16, of instant application, can be obtained from claim 10 of parent case, which includes limitation of independent claim 1 and intervening claims.
Limitations of claims 17-20 can be obtained from claim 10 and disclosure of prior art on record.  Other limitations regarding the different orbits can be obtained for prior art: Perrotta (US 5553816 A)


Claims of current application can also be obtained from claims 1-20 of parent case 16/517,265 by adding the obvious teaching, of adding a back-up satellite, of Schiff et al. (US 20090051589 A1).
Claims of current application can also be obtained from claims 1-3 and 15-21 of parent case 15/672,136 by adding the obvious teaching, of adding a back-up satellite, of Schiff et al. (US 20090051589 A1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schiff et al. (US 20090051589 A1) in view of Perrotta (US 5553816 A).

Claim 1. Schiff et al. disclose a satellite constellation comprising:
a set of communications satellites configured to provide communications capacity to a geographic region throughout a day (read as communicating signals through a satellite communication system comprises means for transferring signals through m primary satellites, each equipped to project N/m beams onto an area, m being an integer greater than 1, and means for transferring signals through n back up satellites, each equipped to project N/m beams onto the area, to enable a selected one of the n back up satellites to replace any one of the m primary satellites on demand [0023]. Using back-up satellites guarantees providing continuous capacity communications throughout a day.); and 
at least one communications satellite configured to provide additional communications capacity to the geographic region during a peak demand period of the day (read as That is, the beams of back up satellites can be used to absorb an additional transient load, without requiring a full time stationing of a more expensive satellite to cover such areas of peak use which other have a limited period of use, and would wise under-utilize the capacity of the satellite [0051]), 
wherein the set of communications satellites and the at least one communications satellite are configured to communicate with a network operations center using at least one gateway (read as several satellites in known orbital patterns to provide service for one or more wireless user terminals by transferring signals between, that is to or from, such terminals and one or more gateways, ground stations or hubs [0035]), and the set of communications satellites and the at least one satellite are configured to route communications between the at least one gateway and a plurality of user equipment devices on Earth (read as A typical satellite communications system uses several satellites in known orbital patterns to provide service for one or more wireless user terminals by transferring signals between, that is to or from, such terminals and one or more gateways, ground stations or hubs [0035]).
Schiff et al. disclose a set of communication satellites but do not explicitly disclose a communication satellite constellation. However, in the related field of endeavor Perrotta discloses: need to create satellite constellations (Column 3 line 12). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Schiff et al. with the teaching of Perrotta in order to create satellite constellations based on new types of orbits capable of maintaining several of the favorable characteristics of the orbits mentioned above while eliminating their negative aspects. In particular, there is a great interest for those orbits… medium-high orbital altitudes, at least for most of the orbital period, so as to considerably increase the duration of the satellite visibility windows from the ground stations… (Column 3 lines 19-21).

Claim 2. The satellite constellation of claim 1, the combination of Schiff et al.  and Perrotta teaches,
wherein the at least one communications satellite comprises a sun-synchronous communications satellite (Perrotta: read as sun-synchronous orbits (Column 1 line 11)).

Claim 3. The satellite constellation of claim 2, the combination of Schiff et al.  and Perrotta teaches,
wherein the communications satellites in the set of communications satellites have inclined orbits (Perrotta: read as sun-synchronous orbit with an inclination (Column 1 lines 46-47)).

Claim 4. The satellite constellation of claim 3, the combination of Schiff et al.  and Perrotta teaches,
wherein the inclined orbits are circular orbits (Perrotta: read as low circular orbits… medium-period circular orbits (Column 2 lines 1 and 8)).

Claim 5. The satellite constellation of claim 3, the combination of Schiff et al.  and Perrotta teaches,
wherein the inclined orbits are low earth orbits (Perrotta: read as low circular orbits… medium-period circular orbits (Column 2 lines 1 and 8)).

Claim 6. The satellite constellation of claim 1, the combination of Schiff et al.  and Perrotta teaches,
wherein the communications satellites in the set of communications satellites have inclined orbits (Perrotta: read as The inclination of the orbital plane with respect to the equator is equivalent to 116.4.degree (Column 1 lines 44-45)).

Claim 7. The satellite constellation of claim 6, the combination of Schiff et al.  and Perrotta teaches,
wherein the inclined orbits are low earth orbits (Perrotta: read as low circular orbits… medium-period circular orbits (Column 2 lines 1 and 8)).

Claim 8. The satellite constellation of claim 1, the combination of Schiff et al.  and Perrotta teaches,
wherein the communications satellites in the set of communications satellites have low earth orbits (Perrotta: read as low circular orbits… medium-period circular orbits (Column 2 lines 1 and 8)).

Claim 9. The satellite constellation of claim 1, the combination of Schiff et al.  and Perrotta teaches,
wherein the communications satellites in the set of communications satellites have medium earth orbits (Perrotta: read as low circular orbits… medium-period circular orbits (Column 2 lines 1 and 8)).

Claim 10. The satellite constellation of claim 1, the combination of Schiff et al.  and Perrotta teaches,
wherein the communications satellites in the set of communications satellites have geosynchronous orbits (Schiff et al.: read as satellite in geosynchronous orbit [0008]).

Claim 11. combination of Schiff et al. disclose a method of operating a system for communicating with a satellite constellation (FIG. 4 all steps), the method comprising: 
with at least one gateway, using a set of communications satellites to provide, throughout a day (read as communicating signals through a satellite communication system comprises means for transferring signals through m primary satellites, each equipped to project N/m beams onto an area, m being an integer greater than 1, and means for transferring signals through n back up satellites, each equipped to project N/m beams onto the area, to enable a selected one of the n back up satellites to replace any one of the m primary satellites on demand [0023]. Using back-up satellites guarantees providing continuous capacity communications throughout a day), communications capacity to a geographic region where the first set of satellites routes communications between user equipment devices in the geographic region and a network operations center (read as several satellites in known orbital patterns to provide service for one or more wireless user terminals by transferring signals between, that is to or from, such terminals and one or more gateways, ground stations or hubs [0035]); and 
with the at least one gateway, using at least one communications satellite to provide (read as communicating signals through a satellite communication system comprises means for transferring signals through m primary satellites, each equipped to project N/m beams onto an area, m being an integer greater than 1, and means for transferring signals through n back up satellites, each equipped to project N/m beams onto the area, to enable a selected one of the n back up satellites to replace any one of the m primary satellites on demand [0023].), during a peak demand time of the day, additional communications capacity to the geographic region where the at least one communications satellite routes communications between the user equipment devices in the geographic region and the network operations center (read as That is, the beams of back up satellites can be used to absorb an additional transient load, without requiring a full time stationing of a more expensive satellite to cover such areas of peak use which other have a limited period of use, and would wise under-utilize the capacity of the satellite [0051]).
Schiff et al. disclose a set of communication satellites but do not explicitly disclose a communication satellite constellation. However, in the related field of endeavor Perrotta discloses: need to create satellite constellations (Column 3 line 12). 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Schiff et al. with the teaching of Perrotta in order to create satellite constellations based on new types of orbits capable of maintaining several of the favorable characteristics of the orbits mentioned above while eliminating their negative aspects. In particular, there is a great interest for those orbits… medium-high orbital altitudes, at least for most of the orbital period, so as to considerably increase the duration of the satellite visibility windows from the ground stations… (Column 3 lines 19-21).

Claim 12. The method of claim 11, the combination of Schiff et al.  and Perrotta teaches,
wherein the communications satellites in the set of communications satellites are in inclined low earth orbits (Perrotta: read as sun-synchronous orbit with an inclination (Column 1 lines 46-47)).

Claim 13. The method of claim 12, the combination of Schiff et al.  and Perrotta teaches,
wherein the inclined low earth orbits are circular orbits (Perrotta: read as low circular orbits… medium-period circular orbits (Column 2 lines 1 and 8)).

Claim 14. The method of claim 11, the combination of Schiff et al.  and Perrotta teaches,
wherein the communications satellites in the set of communications satellites are in medium earth orbits (Perrotta: read as low circular orbits… medium-period circular orbits (Column 2 lines 1 and 8)).

Claim 15. The method of claim 11, the combination of Schiff et al.  and Perrotta teaches,
wherein the at least one communications satellite is in a sun synchronous orbit (Perrotta: read as sun-synchronous orbits (Column 1 line 11)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646